Title: To John Adams from Thomas Welsh, 28 February 1797
From: Welsh, Thomas
To: Adams, John



Dear Sir
Boston Feby 28. 1797.

Your Favor of 18th Instant was received last Night.
I have sent a part of the Chronicle of yesterday that you may see for yourself the wonderfull Conversion which has been brought about within a few weeks this appears to be very general but how sincere or how lasting or what object is in View is a Subject of much Speculation. but they are all apparently perfectly satisfied with the Result of the Election. Jarvis speaks hansomely of the Address to the Senate, and Swan since his Return from Philadelphia has entirely changed his Tone. whether they dispair of the Success of a direct Attack upon the new Chief Magistrate and hope to effect their purposes in another Way you are able to decide. I need not suggest that Flatery and Censure are Machines equally within their System to be used as occasion may require, and some of them have been weak enough to think and say that you have a weak Side. You will pardon me for the Suggestion but as their Conversion is so miraculous it excites various Conjectures. I believe this came from Swan but I am not certain. Perhaps they wish to excite a jealousy and distrust among the Fæderalists.
Do the Papers in general reach the President? If they do not I will if you desire it occasionally send the Chronicle when I see any thing that may be worth your perusal either pro. or con. I fear that if they have any particular object which they expect to obtain through the President and they find him attainable they will turn their Artillery against him as they have done against his Predecessor, but to leave these People to persue their own Measures if they have any. object it It is a truth that People in general almost universally are highly pleased with the Address to the Senate, and have expressed much Satisfaction and approbation upon the Occasion. Mr Wm: Cooper professes much Cordiality to me upon the Election and says it is now high Time that hard Names and severe attacks in the public papers were done with and that a Spirit of accomodation ought to take Place; I told him that lay very much within the Power of the Parties themselves and that if they were disposed they had could put a stop to such Abuses, they The Jacobins seem to have a Certainty that Mr Hamilton is not pleased with the result of this Election, and seem determined to proffit by it. Jarvis said further when eulogizing your Address and hearing this Observation made, that it was a great Task for any Man to follow successfully in the same Office and maintain the same Respect & Confidence which the late President has enjoyed. replied that no Man ever had a better Opportunity to do well than Mr Adams whose Abilities and Integrity were universally acknowledged who would act for him self and not be led by any one & that he had it in his power to do more for this Country than any Man ever had done and that it was impossible he could do worse than Washington. By all this it seems they mean to place the future Misfortunes of this Country to your Country Account but whether they will allow you a proper Share of acknowledgement for your future Services Time must shew. I perceive there may be a liability to Mistakes just at this Time in directing Letters to the Vice President I shall therefore for the Present direct in the manner I have done to Day.
Wishing you every public and private Blessing I am Sr with great Respect your Friend
Thomas Welsh